DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 20, 2022 has been entered.
Claim 17 has been amended. Claims 37-45 are newly added. Claims 17-21 and 23-45 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s arguments with respect to the claims have been considered but are generally moot because the new grounds of rejection. They are addressed to the extent to which they apply to the current rejection. 
 

Claim Objections
Claim 38 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n). Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19, 24, 25, 29, 30, 32, 37-39 and 42 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moeller et al (DE 19725037) with Rinaudo (Prog. Polym. Sci., 2006) to support inherency. This reference is not in English, so the examiner is relying on the machine translation to indicate its contents. 
Moeller discloses a carboxymethyl (CM) chitin with a degree of substitution of 1.20 (120%) and acetyl content of 0.53 (53% acetylation). The reference further discloses an aqueous solution that would qualify as an injectable pharmaceutical composition. See Examples 1 and 2 at pp 12-13. 
It is noted that the product is referred to as “chitin” rather than “chitosan,” but typically in the art, products with greater than about 50% acetylation are called “chitin.” See Rinauldo at Section 3, 1st paragraph.
The reference is silent regarding the zeta potential and solubility across the full pH range. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F2.d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Applicant’s arguments filed September 20, 2022 have been fully considered but they are not persuasive. In response to the previous obviousness rejection, Applicant cites purported unexpected results regarding the degree of substitution, acetylation, and the zeta potential resulting therefrom. However, a rejection based on anticipation cannot be overcome by secondary considerations.   

Claims 17-19, 24, 25, 29, 30, 32, 37-39 and 42 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hirano (Meth. Enz., 1988) with Rinaudo (Prog. Polym. Sci., 2006) to support inherency. 
Hirano discloses CM-chitin with DS of 70-80% substitution. The reference further discloses the compound solubilized in water. See “Characterization” bridging pp 409-410. The reference is silent regarding the degree of acetylation. As above, products labeled “chitin” typically have at least about 50% acetylation. See Rinauldo at Section 3, 1st paragraph. 
The reference is silent regarding the zeta potential and solubility across the full pH range. As above, the burden is shifted to Applicant to show that they are not.
Claim Rejections - 35 USC § 103
Claims 17-19, 23-25, 28-30, 32-39 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Hongbin et al (Ann. Rheum. Dis., 2004) and Moeller et al (DE 19725037) in view of Rinaudo (Prog. Polym. Sci., 2006). 
Claims 17-19, 23-25, 28-30, 32-39 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Hongbin et al (Ann. Rheum. Dis., 2004) and Hirano (Meth. Enz., 1988) in view of Rinaudo (Prog. Polym. Sci., 2006).
Hongbin teaches the intraarticular injection of CM-chitin to rabbits in an osteoarthritis (OA) model. See Methods and Materials. The reference further discloses that CM-chitin reduces that severity of cartilage degradation and reduces the expression of MMP-1 in cartilage and suggests its use in the treatment of OA. See abstract. The reference further notes that it is generally known that the intra-articular injection of chitinous products are beneficial to cartilage in OA. The reference further notes the advantages of CM-chitin in that it has greatly increased solubility, and a 2% solution in normal saline is transparent, viscous and homogeneous with a pH of 7.2. See “Discussion,” 1st paragraph.
The reference is silent regarding the degree of substitution or acetylation of the CM-chitin used as well as the zeta potential.   
Moeller, Hirano and Rinaudo teach as set forth above. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Hongbin method by the use of a soluble CM-chitin product known in the art, such as one disclosed by either of Moeller or Hirano with a reasonable expectation of success because Hongbin had expressly suggested the use of such a product for the treatment of OA by intra-articular injection. It would be obvious to sterilize any pharmaceutical product to be injected. It would be further obvious to prepare the product in a medical device, such as a syringe, for injection.  
As above, Rinaudo had established that a product called “chitin” typically is on having at least about 50% acetylation. Hongbin the use of a soluble CM-chitin for the treatment of OA, and Moeller and Hirano establish that carboxymethylation of at least 70% provides a soluble product. As discussed above, it would appear that the product used, having the recited physical requirements would also having the same physicochemical properties, such as the recited zeta potential.  
Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA). “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis of patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hongbin et al (Ann. Rheum. Dis., 2004) and Moeller et al (DE 19725037) in view of Rinaudo (Prog. Polym. Sci., 2006) as applied to claims 17-19, 23-25, 28-30, 32-39 and 41-45 above, and further in view of Ichikawa et al (WO 2005/051326).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hongbin et al (Ann. Rheum. Dis., 2004) and Hirano (Meth. Enz., 1988) in view of Rinaudo (Prog. Polym. Sci., 2006) as applied to claims 17-19, 23-25, 28-30, 32-39 and 41-45 above, and further in view of Ichikawa et al (WO 2005/051326).
Hongbin, Moeller, Hirano, and Rinaudo teach as set forth above. The references are silent regarding the inclusion of a reducing sugar in the product. 
Ichikawa teaches the treatment of OA comprising the administration of an aminosugar, such as glucosamine or galactosamine (reducing sugars). See page 5, lines 24-30. The product maybe injected intra-articularly in the form of a sterile composition comprising a polymeric carrier. See page 10 beginning last paragraph and continuing through page 11, 2nd paragraph. Suggested polymeric carriers include chitosans. See page 12, last full paragraph. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the composition made obvious by the combination of Hongbin and the other recited references by combining a reducing sugar, such as glucosamine or galactosamine, with CM-chitosan for the treatment of OA with a reasonable expectation of success. 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be used for the same purpose, in order to form a third composition to be used for the very same purpose … [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA1980) (citations omitted).

Claims 17-19, 23-26, 28-34, 37-40 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Tokura et al (Biomacromol., 2001) in view of Rinaudo (Prog. Polym. Sci., 2006).
Tokura teaches a CM-chitin having a degree of substitution of 70% and deacetylation of 30% (70% acetylation), a product soluble in water. The CM-chitin is combined with hyaluronic acid (HA). See “Preparation of CM-chitin-HA composite” at page 418. The reference suggests the use of the product for bone repair. See abstract and “Conclusion.” 
As above, the product is referred to as “chitin” rather than “chitosan,” but typically in the art, products with greater than about 50% acetylation are called “chitin,” as established by Rinaudo. The reference teaches that the product has a degree of substitution of 70% but is silent regarding a product having a degree of substitution of greater than 70%.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Tokura product by expanding the range of degree of substitution from 70% to somewhat less than 70% to somewhat more than 70% with a reasonable expectation of success. 
A prima facie case of obvious exists where a claimed range or amount does not overlap with the prior art but are merely close. See MPEP 2144.05(I). In the absence of unexpected results, one of ordinary skill would reasonably expect that the slight change of going from exactly 70% to greater than 70% would not compromise the qualities of the CM-chitin necessary for preparing the composite with HA and treating a bone disorder. In doing so, the artisan would be expected to arrive at a product having the recited physicochemical properties. 
It would be further obvious to sterilize the product and prepare it in a medical applicator for administration.    

Claims 17-19, 21, 23-25, 28-30, 32, 33, 37-39 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Elson (US 5,679,658) and Hayes (US 4,619,995) in view of Rinaudo (Prog. Polym Sci., 2006) and Zhu et al (Mater. Sci. Eng., 2016). 
Elson teaches the administration of an aqueous solution of N,O-carboxymethyl chitosan (NOCC) for the prevention of surgical adhesions. See abstract and col 2, lines 23-37. The reference states that the product used may be prepared according to US 4,619,995 (Hayes). See col 2, lines 43-45. The reference is silent regarding the degree of substitution or acetylation of the NOCC.  
Hayes teaches the preparation of NOCC having a degree of substitution of about 40% to about 80%. See col 9, lines 38-42. The reference teaches that the process deacetylates chitin to chitosan but is silent regarding the percent acetylation. See col 10, lines 20-24. 
Rinauldo teaches that in the processing of chitin, at deacetylation of about 50%, the polymer becomes chitosan. See Section 3, 1st paragraph. 
Zhu teaches that a NOCC having about 50% deacetylation is suitable for use in preventing adhesions. See abstract and Section 3.1.    
It would have been obvious to one having ordinary skill in the art the time the application was filed to prepare NOCC using chitosan of fungal origin with a reasonable expectation of success. The artisan would be motivated to select a fungal chitosan in preparing NOCC because of the known advantages. 
With respect to the degree of substitution and percent deacetylation, Elson teaches that the NOCC product is prepared in the manner of Hayes. Hayes teaches a product having a degree of substitution of about 40% to about 80% and suggests an upper limit of about 50% deacetylation. Zhu establishes that a NOCC product having about 50% deacetylation is suitable for the same method as that described by Hayes. In the absence of unexpected results, it would be within the scope of the artisan to optimize the degree of acetylation and carboxymethylation through routine experimentation based on the suggested ranges and arrive at the instant product. 
It would be further obvious to prepare the product as a pharmaceutical composition in an aqueous solution. It would be further obvious to prepare a medical device containing the solution in order to carry out the lavage. Finally, it would be obvious to sterilize any product used in surgery. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Elson (US 5,679,658) and Hayes (US 4,619,995) in view of Rinaudo (Prog. Polym Sci., 2006) and Zhu et al (Mater. Sci. Eng., 2016) as applied to claims 17-19, 21, 23-25, 28-30, 32, 33, 37-39 and 41-45 above, and further in view of Hazot et al (WO 2016/087762). Hazot ‘762 is not in English, so the examiner is relying on Hazot et al (US 10,612,001) to indicate its contents. Citations will refer to Hazot ‘001.
Hayes, Elson, Rinaudo and Zhu teach as set forth above. The references are silent regarding the use of a chitosan of fungal origin.
Hazot teaches that the use of chitosan of fungal origin, such as Agaricus bisporus (a Basidiomycetes), is advantageous in preparing pharmaceutical products. The fungal chitosan has low endotoxin content and reproducibility between batches. See col 7, lines 15-30.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the NOCC product discussed above by using a fungal chitosan, such as one from a Basidiomycetes, with a reasonable expectation of success. The artisan would be motivated to do so because of the low endotoxin content and reproducibility between batches, as taught by Hazot.

Double Patenting
Claim 17-21 and 23-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21 and 23-38 of copending Application No. 16/767,571 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 17 is drawn to a carboxyalkyl chitosan, wherein the degree of substitution is greater than 50% and the degree of acetylation is about 30% to about 80%. This claim has a high degree of overlap with instant claim 17. The balance of the reference claims recite further product limitations and methods overlapping with the instantly recited ones and making them obvious. In carrying out the reference method one of ordinary skill would arrive at the instant method.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the response filed September 20, 2022, Applicant does not address the rejection on the merits, so the rejection is maintained for reasons of record.   








Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623